Defendant was indicted by the grand jury of the City of St. Louis, together with three others, for murder in the first degree in having shot and killed Henry Becker. A severance was granted and defendant was tried, convicted and sentenced to life imprisonment in the penitentiary. From this judgment he appeals.
Henry Becker was returning to his home on the corner of Compton and Russell avenues in the City of St. Louis at a little before nine o'clock on the night of April 14, 1919. He had alighted from his automobile opposite his residence, the chauffeur had left, and Becker was about to step upon the walk leading from the street to the house when he was shot and robbed of about $1300 he had on his person. His wife, who was ill and confined to her bed, heard a shuffling, as of feet, on the walk, the report of a gun and an exclamation, "They *Page 86 
have shot me." She recognized her husband's voice and asked her mother to go out and bring him in. The mother and the immediate neighbors, who had also heard the shot, found Becker with his feet lying in the gutter and his head in the street in front of his home. Upon their approach he exclaimed, "I'm shot; I'm shot." He was carried into his home and a doctor near at hand was summoned. He found Becker in a precarious condition. He was panting for breath, his pulse was weak, irregular and rapid, indicative of an internal hemorrhage. An examination disclosed a gunshot wound in his abdomen. To those present he said, "This is a shame, to shoot a man like this. I asked them not to shoot me and gave them everything I had and still they shot me." To his mother-in-law, who was standing near, he said, "Grandma, it's all over with me; I'm a goner." This he repeated several times, adding, "It's a shame to shoot a man like this." Soon after he made these statements he was taken to a hospital, operated on, and died six hours after being shot.
The defendant made a statement to the police after his arrest. The voluntary making of this statement and the correctness of its subject-matter as made by the defendant are attested by several persons. The defendant on the witness stand denied much of it. The material portions of same are that he and the other defendants agreed on the day of the commission of the crime to "hold up" Becker; and that they went to the neighborhood of his residence to await his return to accomplish their purpose; that he and the others were standing on the opposite side of the street from Becker's residence when they saw his automobile approach; that two of the party crossed over the street to a point where the automobile would stop to enable Becker to alight, while he and one of the others remained on the opposite side of the street; that when two of his companions crossed the street defendant ran and when about a block distant he heard a shot fired; that he mounted a street car going east at Compton and Park avenues and got *Page 87 
off at Eighteenth and Compton, where he found two of the other defendants; that upon his arrival they "split up" the money and he got $240 for his share; that Kahmann, one of the defendants, said, "they got $1300 from Becker and that he [Kahmann] shot him because he hollered;" that they then went to a saloon in the neighborhood and had several drinks, bummed around a while and then went to defendant's mother's home, where they had a drinking and dancing party which continued until six o'clock the next morning; that as defendant ran away from the scene of the crime he threw his gun on a lawn about a block west of Becker's house; that he left some of the money he had gotten with his mother and $150 of it at Stevens's saloon; that he and the other defendants talked about holding up Becker about a week before the occurrence, but that he had said he did not want anything to do with it. The jury believed this statement and not defendant's subsequent denial of same. The truth of his statements in regard to the money left with his mother and the saloon-keeper was attested by them and the money was turned over to the police. The pistol was found where he said he had thrown it. The record discloses other incriminatory facts and circumstances which need not be repeated, enough having been shown to demonstrate defendant's presence and participation in the crime. No question is raised as to the quantum or probative force of the testimony. The defense is purely technical.
I. Error is assigned in the admission in evidence of a statement of the deceased immediately preceding his dying declaration that he had said to his assailants "it was a shame to shoot a man in that way." In determining whetherStatements of  an objection to a statement of this character isDeceased.      tenable and hence worthy of consideration, the circumstances under which it was offered in evidence and the manner in which it was made are to be taken into consideration. As to the former, we find, without encumbering this opinion with a rescript of the testimony, that the *Page 88 
statement was brought out at the suggestion of counsel for the defendant. The error, therefore, if any, was committed at the instance of defendant and he should not be heard to complain. [Sec. 5115, R.S. 1909, now Sec. 3908, R.S. 1919; State v. Palmer, 161 Mo. l.c. 174; State v. Hamey, 168 Mo. l.c. 169; State v. Grubb, 201 Mo. l.c. 609; State v. Colvin, 226 Mo. 446; State v. Hutchison, 186 S.W. 1000.]
However, the circumstances under which the statement was originally made furnish a more substantial reason for the overruling of defendant's contention in that it was shown to have been made at the time of the killing and necessarily formed a part of the facts and circumstances attending the crime; in other words, it was so indissolubly connected with the act itself as to form a part of the res gestae. The general rule in regard to a declaration of the character here in question is that if it is shown that it was made under such circumstances as to raise a reasonable presumption that the utterance was spontaneous and was created by or sprang out of the transaction itself and was made contemporaneously with the act or so soon thereafter as to exclude the presumption that it was the result of premeditation, then it should not be classified as a mere narrative of a past occurrence, but as a part of the res gestae, whether for or against the declarant, and hence not subject to the general rule excluding hearsay testimony. [State v. Lockett, 168 Mo. 480; State v. Brown, 188 Mo. l.c. 451; State v. Kelleher, 201 Mo. 614; State v. Reeves, 195 S.W. (Mo.) l.c. 1030 and cases.]
Finally, the remark is not of such a nature when admitted in evidence as to prejudice the defendant. It did not designate him as one of the assailants and its only probative effect was to show that the wound inflicted was in the commission of an assault; the trial court, therefore, did not err in the admission of testimony in regard thereto. *Page 89 
II. The instructions to which the defendant objects, other than that in regard to a conspiracy, have not been soObjections to  preserved as to entitle them to a review. We haveInstruction.   frequently ruled upon the manner of objections herein made and have held that something more specific than a general reference to the errors assigned is necessary. It may be conceded that the rule of law invoked by counsel for defendant is applicable to the review of instructions in civil cases, but it does not follow, in the face of an express statute to the contrary, that it is applicable to criminal cases. Section 5285, Revised Statutes 1909 (now Sec. 4079, R.S. 1919) provides that "the motion for a new trial must set forth the grounds and causes therefor." In construing this section we have uniformly held that the instructions complained of should be so designated, either literally, numerically or by reference to their subject-matter, as to enable the trial and appellate courts to determine what instructions are referred to. [State v. Rowe, 271 Mo. l.c. 94 and cases; State v. Chissell, 245 Mo. l.c. 555; State v. Wilson, 225 Mo. 518; State v. Gilbert, 186 S.W. 1003; State v. Gifford, 186 S.W. l.c. 1060 and cases; State v. Miller, 188 S.W. 87; State v. Fleetwood, 190 S.W. 1; State v. Selleck, 199 S.W. 130; State v. Stevens, 220 S.W. 844; State v. Gallagher, 222 S.W. 467.]
Every possible phase of this question, as applied to objections to instructions in motions for new trials in criminal proceedings, has been definitely determined in the cases above cited without a dissenting voice, and there remains no reason for a further discussion of this matter. The requirements of the statute (Sec. 4079, R.S. 1919) are reasonable; its purpose is wholesome; it denies no right of defense to the accused to which he is entitled under the law, and simply requires him to apprise the trial court of the grounds of his objections to the instructions, and not to obscure them and thus mislead the court by what cannot be otherwise properly designated than a dragnet. *Page 90 
III. It is contended that the instruction given at the instance of the State based on the evidence of a conspiracyConverse       should have been supplemented by a converseInstructions.  instruction based on defendant's denial of his connection with such conspiracy. The instruction complained of fully, clearly and fairly defines murder in the first degree and states the facts necessary to be found to establish a conspiracy or a concert of action between the defendant and his co-indictees in the commission of the crime; and it closes with the statement that "unless the jury find the facts to be as stated they will acquit the defendant." This, to the average mind, cannot be construed as otherwise than telling the jury if they find the facts as stated they may convict, but unless they so find them they will acquit. There is, therefore, no opportunity for the jury to have misinterpreted their province and more could not have been accomplished if the court had made a converse statement in detail of the facts which, if found, would have authorized an acquittal. The instructions given, which we have examined for the purpose of enabling us to properly dispose of defendant's contention, fairly presented the law for the jury's guidance under the evidence, and if more was desired a request should have been made therefor. If the instruction complained of had simply told the jury, as in the Rutherford case, 152 Mo. 124, that if they found certain facts to be true they should convict and nothing more, the duty of the trial court to give an instruction telling them that unless they found these facts they should acquit, becomes apparent; likewise in the Jackson case, 126 Mo. l.c. 525, where the court, after stating what facts must be found to authorize a conviction, refused an instruction which stated that unless they so found such facts they would acquit; so, in the Fredericks case, 136 Mo. l.c. 58, where, as at bar, there was evidence of a conspiracy and the jury were told that if they found it to exist they might find the defendant guilty, but did not state that if they found to the contrary they would acquit. These cases, therefore, *Page 91 
and they are all that are cited by defendant, base the necessity of a converse instruction upon the absence of the very requirement found in the instruction complained of, which is nothing more than a converse statement of the jury's duty under the evidence. The writer concurred in the conclusion reached by the Commissioner in State v. Levitt, 278 Mo. l.c. 378, as to the duty of the court to give a converse instruction to that given at the request of the State in regard to the defendant's explanation of his possession of certain stolen property, but this conclusion was not concurred in by the court, and hence is not an authority. It will suffice to say that if concurred in it would have been under a state of facts and in view of other instructions given which lacked the essential requisites found in that at bar.
There was no infraction in the instant case of the well-established rule that it is duty of the trial court to clearly, in a hypothetical manner, present the facts upon which the State relies for a conviction which, if found by the jury to be true, will authorize a verdict of guilty, and in like manner to present the facts upon which the defendant relies for his defense, which if found to be true will authorize an acquittal. This has been the course pursued from the establishment of our code of criminal procedure, and it was not departed from in the instant case. There is, therefore, no merit in the defendant's contention that a converse instruction should have been given.
Human depravity reached its lowest level in the commission of this crime. It was a ruthless, cold-blooded murder. Its cruel and sordid details are relieved by none of the palliating circumstances sometimes present and often interposed as defenses in cases of homicide. Despite these facts, the statement of which cannot but appall the normal mind, the defendant was accorded a fair and impartial trial and has no just ground of complaint. The judgment of the trial court is therefore affirmed. All concur. *Page 92